 Case 1:19-cv-07079-RER Document 22 Filed 07/29/20 Page 1 of 2 PageID #: 98




                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Eastern District of New York
                                                  271-A Cadman Plaza East, 7th Floor
SLR:KMA; 2019V03293                               Brooklyn, New York 11201
                                                  July 29, 2020
                                                 July 29, 2020

BY ECF

Honorable Ramon E. Reyes, Jr.
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:    CLEAR, et al. v. United States Customs and Border Protection,
             Civil Action No. 19-CV-07079 (EK) (RER)


Dear Judge Reyes:

      This letter motion is respectfully submitted on behalf of Defendant United States
Customs and Border Protection (“CBP”) to respectfully request an extension of one week,
from July 31 to August 7, 2020, of the date for the completion CBP’s production of the
remaining records responsive to Plaintiffs’ Freedom of Information Act request. Plaintiffs’
counsel has graciously consented to this request.

        Pursuant to Your Honor’s Scheduling Order dated April 20, 2020, CBP was to complete
its search, processing, and production of the responsive documents that had not yet been
produced by July 31, 2020. CBP has nearly completed the processing and will be producing
some of the remaining records to Plaintiffs on July 31. However, CBP requires an additional
week to do complete the production.

      None of the other dates in the Scheduling Order are affected by this extension request.
 Case 1:19-cv-07079-RER Document 22 Filed 07/29/20 Page 2 of 2 PageID #: 99




      Thank you for Your Honor’s consideration of this request.

                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                ACTING U.S. ATTORNEY
                                                Attorney for Defendant

                                         By:    s/Kathleen A. Mahoney
                                                KATHLEEN A. MAHONEY
                                                Assistant U.S. Attorney
                                                (718) 254-6026
                                                kathleen.mahoney@usdoj.gov

cc:   (By ECF)

      Patrick Toomey
      Scarlet Kim
      American Civil Liberties Foundation
      Attorneys for Plaintiffs

      Robert Hodgson
      Christopher Dunn
      New York Civil Liberties Union Foundation
      Attorneys for Plaintiffs




                                            2
